HARPER, J.
Appellant was charged with assault to murder by indictment, and when tried was convicted of an aggravated assault, and his punishment assessed at a fine of $50 and imprisonment in the county jail for three months.
There is neither a statement of facts nor bills of exception in the record. The indictment is sufficient, and the court submits the offense as charged and aggravated assault. In the absence of a statement of facts, we presume that the court submitted the law, and all the law, applicable to the evidence.
The judgment is affirmed.